                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

    MIRELA USELMANN, D/B/A SAPPHIRE
         TRUCKING, INC., ET AL.,

                Plaintiffs,                        Case No. 19-cv-13652

                    v.                          U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
          RAZVAN POP, ET AL.,

             Defendants.
    ______________                   /

   OPINION AND ORDER DENYING DEFENDANTS’ MOTION FOR
RECONSIDERATION [#20] AND DENYING DEFENDANTS’ MOTION TO
      CERTIFY OCTOBER 15, 2020 OPINION AND ORDER FOR
 INTERLOCUTORY APPEAL AND FOR STAY OF PROCEEDINGS [#21]
                                I. INTRODUCTION
       On December 11, 2019, Plaintiffs1 commenced this action against Defendants

Razvan Pop, Maria Pop, R.S.P. Express, Inc. (“RSP Express”), and NA Truck

Repair, LLC (“NA Truck Repair”) (collectively, “Defendants”). See ECF No. 1.

Plaintiffs’ allegations arise from freight delivery contract and truck operation

disputes with Defendants, who are trucking company owners. Plaintiffs’ Complaint



1
  Plaintiffs include Mirela Uselmann, doing business as Sapphire Trucking Inc.
(“Uselmann”), Gabriel Biclea, doing business as MB Trucking, Inc. (“Biclea”), Ion
Gutu, doing business as GPA Trucking, Inc. (“Gutu”), and Dumitru Marius
Rendenciuc, doing business as DMR Express, Inc. (“Rendenciuc”), on behalf of
themselves and all similarly situated persons (collectively, “Plaintiffs”). See ECF
No. 1.
                                         1
raises six counts, including two civil RICO violations, breach of contract, unjust

enrichment, promissory estoppel, and conversion. Id.

      Presently before the Court is Defendants’ Motion for Reconsideration, filed

on October 29, 2020. ECF No. 20. Defendants ask this Court to reverse its prior

decision denying Defendants’ dismissal motion. Id.; see ECF No. 18. On October

30, 2020, this Court entered a text-only order requiring additional briefing on

Defendants’ Motion for Reconsideration. Plaintiffs accordingly filed a Response on

November 20, 2020. ECF No. 24. Defendants filed a Reply on November 30, 2020.

ECF No. 26. Also before the Court is Defendants’ Motion to Certify this Court’s

October 15, 2020 Opinion and Order for Interlocutory Appeal and for a Stay of

Proceedings. ECF No. 21. This matter is fully briefed as well. See ECF Nos. 23,

27.

      Upon review of the parties’ submissions, the Court concludes that oral

argument will not aid in the disposition of this matter. Accordingly, the Court will

resolve Defendants’ motions on the briefs. See E.D. Mich. L. R. 7.1(f)(2). For the

reasons set forth below, the Court will DENY Defendants’ Motion for

Reconsideration [#20] and DENY Defendants’ Motion to Certify for Interlocutory

Appeal and for a Stay of Proceedings [#21].




                                         2
                                 II. BACKGROUND
      The claims in the Complaint stem from contracts (“the “Agreements”)

between Plaintiffs, who are independent truck owner-operators, and Defendant RSP

Express for the transportation of freight for third-party shippers. See ECF No. 18,

PageID.522; ECF No. 1, PageID.3. Defendants engage with the third parties and

receive payment for each freight delivery by Plaintiffs. ECF No. 1, PageID.3. The

Agreements between the parties specified that “the Plaintiffs receive [eighty percent]

of the amount paid by the third party and the Defendants receive twenty percent of

that amount.” Id. This financial split, including the amount paid to the third parties

and to Plaintiffs, was reflected in mailing notices.      Id.   Plaintiffs allege that

Defendants misrepresented the amount the third parties paid to Defendants in these

mailing notices and “actually received more from the third parties than they disclose

to the Plaintiffs and wrongly kept that money for themselves.” Id.

      Plaintiffs additionally claim that Defendants established NA Truck Repair as

a separate facility that works on vehicles for both RSP Express and third-party

clients. Id. at PageID.4. Defendants purportedly tamper with emissions controls in

order to increase fuel efficiency and cut operation costs on company-owned trucks.

Id. In doing so, Defendants “interfere[] with Plaintiffs’ ability to compete against

trucks that have been unlawfully tampered with.” Id.




                                          3
      On December 11, 2019, Plaintiffs filed their Complaint against Defendants,

alleging two RICO counts in violation of 18 U.S.C. § 1964(c) and claims for breach

of contract, unjust enrichment, promissory estoppel, and conversion in violation of

Michigan state law. On October 15, 2020, this Court issued an Opinion and Order

denying Defendants’ Motion to Dismiss. See ECF No. 18. In its Order, the Court

concluded that dismissal was not warranted because Plaintiffs (1) had met the

constitutional minimum to establish standing; (2) properly pled claims within the

statute of limitations under the RICO injury discovery rule and the state fraudulent

concealment rule; and (3) pled claims that were not preempted by the Federal

Aviation Administration Act of 1994. Id. Further, this Court found that Plaintiffs’

Complaint contained sufficient factual matter to state claims upon which relief could

be granted. The Court emphasized, for example, that Plaintiffs adequately identified

RSP Express, NA Truck Repair, and the individual Defendants as separate

enterprises as required under the RICO statute. See id.

      Defendants now move the Court to reconsider its Order. ECF No. 20. In

support of the instant Motion, Defendants assert that this Court committed five

palpable defects requiring reconsideration and a different disposition of this case.

Id. at PageID.583. First, Defendants argue that this Court erred in concluding that

Plaintiffs have standing and are the real parties in interest for all six counts. Id. at

PageID.589. Second, Defendants assert that the Court erroneously concluded that


                                           4
Plaintiffs’ RICO claims were not barred by the applicable statute of limitations. Id.

at PageID.593. Third, this Court purportedly committed a palpable defect when it

found that Plaintiffs alleged the existence of a distinct RICO enterprise. Id. at

PageID.595. Fourth, Defendants argue that the Court erred in finding Plaintiffs

adequately pled its state law claims for unjust enrichment, promissory estoppel, and

conversion in the alternative. Id. at PageID.598. Finally, Defendants allege that this

Court failed to consider all of Defendants’ arguments supporting dismissal of

Plaintiffs’ conversion claim. Id. at PageID.599.

      Plaintiffs opposed Defendants’ Motion for Reconsideration on November 20,

2020, arguing that Defendants fail to identify any palpable defects in this Court’s

analysis and maintaining that Defendants are simply raising the same arguments for

dismissal already decided upon by the Court. Plaintiffs contest each of Defendants’

aforementioned arguments in the Response.

      Additionally, Defendants ask this Court to amend its October 15, 2020 Order

to include a certification under 28 U.S.C. § 1292(b) to allow for an immediate

interlocutory appeal. ECF No. 21. Defendants assert that there are substantial

grounds for differences of opinion as to Plaintiffs’ standing as real parties in interest

in this litigation. Id. The Motion posits that Plaintiffs, who are sole or majority

shareholders of Michigan corporations, have not sustained their burden to establish




                                           5
standing. Id. Defendants ask this Court to stay proceedings in this matter until

Defendants complete the appellate process in the Sixth Circuit. Id.

                      III. MOTION FOR RECONSIDERATION

      A. Standard of Review

      Local Rule 7.1(h)(3) of the Local Rules of the United States District Court for

the Eastern District of Michigan provides:

      Generally, and without restricting the Court’s discretion, the Court will
      not grant motions for rehearing or reconsideration that merely present
      the same issues ruled upon by the Court, either expressly or by
      reasonable implication. The movant must not only demonstrate a
      palpable defect by which the Court and the parties and other persons
      entitled to be heard on the motion have been misled but also show that
      correcting the defect will result in a different disposition of the case.

E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is ‘a defect that is obvious, clear,

unmistakable, manifest, or plain.’” United States v. Lockett, 328 F. Supp. 2d 682,

684 (E.D. Mich. 2004) (citing United States v. Cican, 156 F. Supp. 2d 661, 668 (E.D.

Mich. 2001)). “[A] motion for reconsideration is not properly used as a vehicle to

re-hash old arguments or to advance positions that could have been argued earlier

but were not.” Smith ex rel. Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d

636, 637 (E.D. Mich. 2003) (citing Sault Ste. Marie Tribe of Chippewa Indians v.

Engler, 146 F.3d 367, 374 (6th Cir. 1998)).




                                         6
      B. Discussion
      In their present reconsideration motion, Defendants raise five arguments for

why the Court’s Opinion and Order should be reconsidered and corrected after

denying Defendants’ Motion to Dismiss. The Court will address each argument

below.

             1. The Court Did Not Err in Finding that Plaintiffs Have Standing
                and are the Real Parties in Interest for all Six Counts in the
                Complaint

      Defendants first contend that this Court committed a palpable defect when it

found that Plaintiffs met the requirements to establish standing sufficient to

withstand dismissal. ECF No. 20, PageID.589. The Court previously found that

Plaintiffs presented sufficient facts to suggest that they are the real parties in interest

in this case, and thus could maintain both their federal and state law claims. ECF

No. 18, PageID.528.       The factual record indicates that three out of the four

Agreements contained the names of both the corporate entity and the Plaintiffs’

individual names, revealing “how closely linked the individuals and companies

were.” Id. Given the close affiliation of the entities, the Court concluded that

Plaintiffs had standing under Article III and could seek to enforce their rights under

the Agreements. Id.

      While Defendants may disagree with the Court’s conclusion, there is no

evidence of clear or obvious defects in the Court’s analysis. The parties discuss this

issue at length in the briefing for Defendants’ Motion to Certify, and the Court
                                            7
maintains that Plaintiffs demonstrated that they as individuals showed violations of

duties owned directly to them. While Defendants suggest that this Court failed to

correctly apply Michigan state law, which generally requires suits of this nature to

be brought in the name of the corporation, precedent supports the finding that

Plaintiffs could proceed as individuals because their injuries were so linked to the

injuries of their corporate entities. Michigan Nat. Bank v. Mudgett, 178 Mich. App.

677, 679–80, 444 N.W.2d 534, 536 (1989) (“The general rule is inapplicable where

the individual shows a violation of a duty owed directly to him . . . [t]his exception

is limited to cases where the wrong done amounts to a breach of duty owed to the

individual personally.”).

      The issue before the Court, therefore, does not appear to be one of standing

but of application of the law to the specific facts of this case. Further factual

development is necessary to uncover the extent of the alleged conduct and injuries

deriving from the Agreements, but Plaintiffs have stated plausible claims for relief

at this juncture. The Court does not diverge from its interpretation of Warren in its

Order, and finds that subsequent case law supports the conclusion that Plaintiffs pled

an injury-in-fact traceable to Defendants’ purported misconduct.          Warren v.

Manufacturers Nat. Bank of Detroit, 759 F.2d 542, 544 (6th Cir. 1985); see T.

Lemkau & Assoc., Ltd. v. Sowa Tool & Mach. Co., No. 11-10039, 2011 WL




                                          8
1256826, at *5 (E.D. Mich. Apr. 4, 2011). Defendants have failed to persuade the

Court that a palpable defect occurred in reaching this conclusion. See id. at *5-6.

             2. The Court Did Not Err in Concluding that Plaintiffs’ RICO
                Claims Are Not Barred by the Applicable Statute of Limitations

      Defendants next argue that the Court erroneously found that Plaintiff’s RICO

claims, Counts I and II, were not barred by the four-year statute of limitations. ECF

No. 20, PageID.593. Defendants contend that this Court failed to properly analyze

Plaintiffs’ RICO claims under Rotella and the injury occurrence rule. Rotella v.

Wood, 528 U.S. 549, 555 (2000). In their Response, Plaintiffs emphasize that

Rotella also provided for an injury discovery rule, and that Plaintiffs’ RICO claims

satisfy the requirements of that rule. ECF No. 24, PageID.855.

      Upon review of Rotella and related caselaw, the Court finds no palpable defect

in its analysis of Rotella or its application to the facts of this case. 528 U.S. at 555.

The Court maintains that there is an outstanding dispute as to when Plaintiffs knew,

or even suspected, that Defendants were purportedly misrepresenting the amount the

third-party shippers were paying to Defendants in contravention of the agreed-upon

eighty-twenty split.    See ECF No. 18, PageID.530.          Without this knowledge,

Plaintiffs may properly maintain their claims under Rotella. Cf. id. (“Rotella does

not deny that he knew of his injury in 1986 when it occurred, or that his civil RICO

claim was complete and subject to suit at that time.”).



                                           9
      Unlike Rotella, this case does not involve a disagreement about whether the

discovery of a pattern—as opposed to an injury—is sufficient to maintain RICO

claims; instead, Plaintiffs allege that Defendants fraudulently concealed Plaintiffs’

owed compensation and Plaintiffs only became aware of the injury in early 2018.

See ECF No. 18, PageID.530. Further, there has not been any factual development

sufficient to support Defendants’ contention that Plaintiffs were not reasonably

diligent in discovering this injury under the fraudulent concealment doctrine. See

Klehr v. A.O. Smith Corp., 521 U.S. 179, 195 (1997). Accordingly, Defendants have

failed to demonstrate a palpable defect as to the Court’s conclusion that Plaintiffs’

RICO claims are not barred by the statute of limitations.

             3. The Court Did Not Commit a Palpable Defect When It Found
                that Plaintiffs Pleaded the Existence of a Distinct RICO
                Enterprise in Counts I and II

      Defendants additionally claim that the Court was misled in its analysis of the

RICO claims and that Counts I and II should not survive Federal Rule of Civil

Procedure 12(b)(6) dismissal. ECF No. 20, PageID.597. Specifically, Defendants

aver that “Plaintiffs have failed [to] plead the existence of a distinct, alleged RICO

enterprise requisite to an action claim for violation of RICO.” Id. at PageID.596.

This argument parallels the same assertion made in Defendants’ original dismissal

motion.




                                         10
      Upon further review of the record and legal precedent, the Court reaches the

same conclusion with respect to Plaintiffs’ RICO claims. While Defendants once

again cite to Begala as support for their position, the Court has already distinguished

Begala from the instant matter. Begala v. PNC Bank, Ohio, Nat. Ass'n, 214 F.3d

776, 782 (6th Cir. 2000); see ECF No. 18, PageID.537 (“Plaintiffs here have alleged,

at the very least, that (1) RSP Express’ registration as a motor carrier and (2) NA

Truck Repair’s license to work on vehicles are distinct elements that separate them

from Razvan and Maria Pop.”).         The Court is not persuaded by Defendants’

contentions that mere “association” with an enterprise forecloses Plaintiffs’ ability

to plead distinct enterprises for purposes of a civil RICO claim. ECF No. 1,

PageID.12; see In re ClassicStar Mare Lease Litig., 727 F.3d 473, 490 (6th Cir.

2013).

      Thus, “[b]ecause a motion for reconsideration is not a vehicle for litigants to

re-hash old arguments or to relitigate their cases,” this argument must also fail.

Rodriques v. Delta Air Lines, Inc., No. 14-CV-12707, 2015 WL 10635525, at *2

(E.D. Mich. May 18, 2015), aff'd sub nom. Rodriques v. Delta Airlines, Inc., 644 F.

App'x 629 (6th Cir. 2016).

             4. The Court Did Not Err in Concluding that Plaintiffs Permissibly
                Pleaded Counts IV-VI in the Alternative

      Defendants additionally contend that the Court committed a palpable defect

by holding that Plaintiffs may proceed with their claims for unjust enrichment,

                                          11
promissory estoppel, and conversion in the alternative. Defendants, however, cite

no legal precedent evincing how the Court erred in its decision on this issue. Further,

Defendants note that the disagreement with the Court’s determination “was based

on its erroneous finding that Plaintiffs have standing to maintain this action against

Defendants.” ECF No. 20, PageID.598.

      As discussed supra, the Court has concluded that Plaintiffs met the

constitutional minimum to establish standing in this case. Moreover, the Court

maintains that it would be premature to dismiss Plaintiffs’ alternate claims at this

early stage of the proceedings; the viability of Counts IV through VI will be

determined upon further factual development. Accordingly, there is a sufficient

basis for this Court to allow Plaintiffs’ counts for unjust enrichment, promissory

estoppel, and conversion to proceed at this time.

             5. The Court Did Not Fail to Consider Defendants’ Arguments for
                Dismissal of Plaintiffs’ Conversion Claim in Count VI

      Finally, Defendants contend that this Court “neglected to address the

arguments made by Defendants” in their dismissal motion regarding Count VI, and

that proper consideration of their assertions would result in dismissal of Plaintiffs’

conversion claim. ECF No. 20, PageID.599. In reaching its conclusion, however,

the Court reviewed all of the briefs and the arguments contained therein, and

determined that Plaintiffs properly pled its alternative claim for conversion. See

ECF No. 18, PageID.542-543. The Court was not persuaded by Defendants’

                                          12
arguments regarding Plaintiffs’ conversion claim and considered that, if subsequent

factual development disproves the existence of express contracts governing this

matter, Plaintiffs’ could maintain a conversion claim under Michigan law. Further,

the Court “is not required to delineate every reason for the decisions that it makes,”

and Defendants identify no palpable error in this Court’s conclusion here. Ericksen

v. Doe #1, No. 15-CV-10088, 2015 WL 13035520, at *1 (E.D. Mich. July 23, 2015).

      In sum, Defendants have failed to demonstrate that they are entitled to relief

under Local Rule 7.1(h)(3).

        IV. MOTION FOR CERTIFICATION AND INTERLOCUTORY APPEAL
      Defendants have also moved for certification for interlocutory appeal pursuant

to 28 U.S.C. § 1292(b). ECF No. 21. A party seeking interlocutory appeal must

demonstrate that “(1) the order involves a controlling question of law, (2) a

substantial ground for difference of opinion exists regarding the correctness of the

decision, and (3) an immediate appeal may materially advance the ultimate

termination of the litigation.” In re City of Memphis, 293 F.3d 345, 350 (6th Cir.

2002); see also 28 U.S.C. § 1292(b). Review under § 1292(b) is granted “sparingly

and only in exceptional cases.” Id. (citing Kraus v. Bd. Of County Rd. Comm’rs,

364 F.2d 919, 922 (6th Cir. 1966)). “It is to be used only in exceptional cases where

an immediate appeal may avoid protracted and expensive litigation and is not




                                         13
intended to open the floodgates to a vast number of appeals from interlocutory orders

in ordinary litigation.” Kraus, 364. F.2d at 922.

      Here, Defendants seek certification for an interlocutory appeal regarding

whether Plaintiffs, “as sole or majority shareholders of [] Michigan corporations that

did business with Defendants have standing to maintain and are real parties in

interest” with respect to the six claims in Plaintiffs’ Complaint, and thus whether the

Court may exercise subject matter jurisdiction over this case.           ECF No. 21,

PageID.622.      Plaintiffs oppose Defendants’ request, asserting instead that

Defendants are conflating Article III standing with the real party in interest doctrine,

and that Defendants’ arguments present questions of fact, not law. See ECF No. 23,

PageID.717-18.

      Defendants have not demonstrated that an interlocutory appeal is warranted

here. Specifically, Defendants have failed to establish that a substantial ground for

difference of opinion exists regarding the correctness of the Court’s prior decision.

A substantial ground for difference of opinion exists where:

      (1) the question is difficult, novel and either a question on which there is little
          precedent or one whose correct resolution is not substantially guided by
          previous decisions;
      (2) the question is difficult and of first impression;
      (3) a difference of opinion exists within the controlling circuit; or
      (4) the circuits are split on the question.

In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013) (internal quotation marks

and citations omitted). The Court has already addressed the issue of standing in its

                                          14
discussion supra, as well as in its October 15, 2020 Opinion and Order, and does not

find that this case presents any grounds for substantial differences of opinion. The

question of standing presented before the Court was not novel, and Sixth Circuit

precedent guided the ultimate conclusion. Instead, the primary issue is concisely

presented in Plaintiffs’ Response discussing a prior Eastern District of Michigan

case: “the issue was not whether there was an alleged injury to plaintiff caused by

defendant’s breach of contract, but whether the plaintiff—who was not a signatory

to the contract—was the real party in interest meaning that it had a right granted

under substantive law to sue defendants.” ECF No. 23, PageID.719 (citing T.

Lemkau & Assoc., Ltd. v. Sowa Tool & Mach. Co., No. 11-10039, 2011 WL

1256826, at *4–5 (E.D. Mich. Apr. 4, 2011) (Edmunds, J.)). This is a factual

question that does not present sufficient grounds to warrant the rare grant of an

interlocutory appeal. Accordingly, the Court will decline to grant certification for

an interlocutory appeal and will deny Defendants’ request to stay the proceedings in

this case.

                                 V. CONCLUSION
       For the reasons discussed herein, Defendants’ Motion for Reconsideration

[#20] is DENIED and Defendants’ Motion to Certify for Interlocutory Appeal and

for a Stay of Proceedings [#21] is DENIED.




                                         15
     IT IS SO ORDERED.




                                   s/Gershwin A. Drain
                                   GERSHWIN A. DRAIN
                                   UNITED STATES DISTRICT JUDGE

Dated: May 4, 2021




                       CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
              May 4, 2021, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                      16
